Citation Nr: 0905460	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-28 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant has reported service from March to October 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appellant appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge in April 2006.  A 
transcript of that hearing is of record.  The Board notes 
that this case was remanded in September 2008 because the 
appellant's claim was not properly developed or adjudicated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claim was remanded by the Board in September 2008 because 
the appellant's claim was developed using an incorrect social 
security number, birth date, and service number. As such, the 
Board determined that a remand was necessary for the RO to 
conduct appropriate development using the correct 
information.  Stated differently, the AOJ adjudicated a 
decision based upon documents from a different veteran.  

Since the Board's remand, it appears that the appellant's 
claim file has been established.  

However, there has been inadequate development concerning the 
records for this veteran.  A determination of a finding of no 
records, when such development used the wrong service number 
is inadequate.  

The Board observes that there is no showing that VA attempted 
to locate the records above.  VA has an affirmative duty to 
assist claimants obtain relevant records.  See 38 U.S.C.A. 
5103A (b)(1) (West 2002)(VA is required to make reasonable 
efforts to obtain relevant records which the claimant has 
adequately identified to VA); See also White v. Derwinski, 1 
Vet. App. 519, 521 (1991) (the duty to assist requires the 
Secretary to obtain private records which may be relevant to 
the veteran's claim).  The veteran has placed VA on notice of 
records that could potentially substantiate his claim.  In 
light of the duty to assist, VA should attempt to obtain 
these records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the service 
records and hospital records identified by 
the appellant.  The appellant's correct 
information, i.e service number and social 
security number, should be used when 
requesting this information.  

2.  The AOJ should prepare a rating 
decision that addresses the issue on 
appeal.  Referring to a rating decision 
that used the wrong claim number, 
incorrect service records and the wrong 
service number is inadequate.

3.  The AOJ should request the separation 
document for this appellant, 53-55.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




